Order entered May 22, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-13-00546-CR
                                          No. 05-13-00547-CR

                             EDGAR ALBERTO ROMO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 199-82866-2012, 199-81976-2011

                                              ORDER
       The State’s May 20, 2014 second motion for extension of time to file the State’s brief is

GRANTED. The State’s brief received by the Clerk of the Court on May 20, 2014 is DEEMED

timely filed on the date of this order.

                                                         /s/   LANA MYERS
                                                               JUSTICE